Case 6:20-cv-01651-RRS-PJH Document 15 Filed 03/17/21 Page 1 of 1 PageID #: 140




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 WHC, LLC                                       CIVIL ACTION NO. 6:20-cv-01651

 VERSUS                                         JUDGE SUMMERHAYS

 CRUM & FORSTER SPECIALTY                       MAGISTRATE JUDGE HANNA
 INSURANCE COMPANY, ET AL.

                                    JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff’s motion

 to remand (Rec. Doc. 8) is GRANTED, and this matter is REMANDED to the 15 th

 Judicial District Court, Lafayette Parish, Louisiana because this court lacks subject-

 matter jurisdiction, consistent with the report and recommendation.

            Signed at Lafayette, Louisiana, this 17th day of March, 2021.



                                        _____________________________
                                        ROBERT R. SUMMERHAYS
                                        UNITED STATES DISTRICT JUDGE
